Citation Nr: 1816310	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-28 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as a result of exposure to chemicals or other toxins.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to chemicals or other toxins.

3.  Entitlement to service connection for gout, to include as secondary to a heart condition and/or hypertension.


REPRESENTATION

Appellant represented by:	McDonald Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1989.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama denying the claims on appeal.

A notice of disagreement was received in July 2011, a statement of the case was issued in October 2013, and a substantive appeal (VA Form 9) was received in October 2013.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In June 2015, the Board remanded these claims for additional development.  A supplemental statement of case was issued in October 2017.  These matters have been returned to the Board.


FINDINGS OF FACT

1. The Veteran's heart condition was not present during service, was not shown within one year after discharge from service, and is not otherwise related to service.

2. The Veteran's hypertension was not present during service, was not shown within one year after discharge from service, and is not otherwise related to service.
3. The Veteran's gout is not caused by or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for gout, including as secondary to a service-connected condition, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d).

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including coronary artery disease and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's DD-214 shows his military occupational specialty was chemical operations specialist.  The chemical operations specialist operates, performs operator maintenance, or supervises the use of NBC detection and decontamination equipment, smoke detectors, and assists in the establishment, training and application of NBC defense mechanisms.  See June 2017 Correspondence.  The Veteran stated that he was trained to decontaminate areas that were hit by chemical agents.  See Transcript of September 2014 Board Hearing at 6.  The Veteran went through live agent training in 1986 and moved chemicals in Germany.  Id. at 11.  He wore protective gear during his training and while moving chemicals in Germany.  Id.  The Veteran was not tested for chemical exposure when he left the Army.  Id. at 15.

Based on the Veteran's statements and testimony regarding his exposure in service, his DD-214 showing a military occupational specialty (MOS) of Chemical Operations Specialist, his military personnel records, and the MOS description for Chemical Operations Specialist, the Veteran's environmental exposure to chemicals and/or other toxins such as CS gas and nerve agents during his active duty military service is substantiated.

Heart Condition

The Veteran is seeking service connection for a heart condition, mitral regurgitation, which he believes is due to his exposure to chemicals during service.  His exposure to chemicals and/or other toxins such as CS gas and nerve agents during his active duty military service is substantiated.

As an initial matter, the Board notes the Veteran has been diagnosed with mitral regurgitation.  See July 2017 VA examination.

The Board considers whether service connection can be established on a direct basis.  As the Veteran has a current diagnosis, the Board finds the current disability element has been established.  See Shedden, supra.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id. 

The Veteran testified that he did not notice symptoms of his heart condition and did not experience dizziness prior to 2005.  See Transcript of September 2014 Board Hearing at 10.  The Veteran stated his heart condition was partly due to the stress of being around biological weapons and was informed by his doctor that his heart condition could be from the stress from being around chemical weapons.  Id. at 18, 20.

The Veteran stated his training began in November 1986 and had him in a camping field contaminated with CS gas without protective gear for about ten minutes.  See December 2016 Statement in Support of Claim.  The Veteran stated he had gear on for about two to three hours per day.  Id.  He wore level 1 MOPP (mission oriented protective posture) mask and gear which did not completely keep out the CS gas.  Id.  The Veteran's last days of training included exposure to heavy CS gas.  Id.  He used level 4 MOPP gear for 45 minutes at a time.  Id.

He was injected with nerve gas on one day and monitored for side effects.  Id.  He did not wear protective gear for part of the day.  Id.  From October 1988 to November 1988, the Veteran transported CS gas and nerve agents to bunkers for storage.  Id.  The Veteran checked for leaks with monitoring equipment while wearing level 4 MOPP gear on three separate occasions.  Id.

The Veteran was afforded a VA examination in July 2017.  The examiner indicated the Veteran was diagnosed with mitral regurgitation, a heart condition, in July 2008.  See July 2017 VA examination.  An echo in May 2008 showed the Veteran had grade 1/4 mitral incompetence.  Id.  The Veteran did not have any symptoms related to mitral incompetence.  Id.

The examiner reviewed the Veteran's entire medical history, the Veteran's hearing testimony, statements regarding tear gas and nerve agents, SSA data, electronic records, and lay evidence.  Id.  The examiner noted that the Veteran had an echocardiogram in May 2008 which diagnosed the Veteran with grade 1 mitral incompetence/ mitral regurgitation.  Id.  This was done as part of a work up for hypertension.  Id.

The VA examiner found the Veteran's heart condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Id.  The VA examiner stated hypertension is the etiology of the Veteran's hypertension.  Id.  The examiner stated the risk factors for these conditions include age, genetics, and dietary factors.  Id.

The VA examiner reasoned that although it is conceded that the Veteran had environmental exposure to chemicals, if that had been significant it would have caused an acute reaction, requiring medical attention.  Id.  The Veteran's service treatment records are negative for any kind of chemical poisoning.  Id.  The VA examiner reasoned it is less likely as not the heart condition is etiologically related to exposure related to service or due to exposure to chemicals or other toxins, since this would have presented itself during the exposure and not 18 years later.  Id.

Based on the foregoing, there is no probative evidence that the Veteran's mitral regurgitation was manifested in service or to a compensable degree in the first year following his separation from active duty.  The VA examiner indicated the Veteran's heart condition is etiologically related to hypertension and not to any chemical or environmental exposure in service.  The VA examiner stated the heart condition would have presented itself during the exposure and not 18 years later.

Consequently, service connection for a heart condition on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112), is not warranted.  Notably, the Veteran has not submitted competent evidence to show that he has suffered from the heart disorder mitral regurgitation continuously since service.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The earliest pertinent post-service medical evidence associated with the claims file is dated from 2008, about twenty years after the Veteran's military separation in 1989.  The Veteran stated he first began feeling symptoms in 2005, seventeen years after military separation.

In so finding, the Board acknowledges the lay assertions of record that the Veteran's disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether mitral regurgitation is caused by exposure to chemicals or other toxins falls outside the realm of common knowledge of a lay person.  Here, the medical expert has indicated that there is no relationship between the claimed disability and any incident of the Veteran's military service.  
To the extent that the Veteran contends that a doctor informed him that stress might have caused his heart condition, stress is a symptom and symptoms alone are not subject to service connection, and service connection is not in effect for a psychiatric disability manifested by stress.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.

Hypertension

The Veteran is seeking service connection for hypertension, which he believes is due to his exposure to chemicals during service.  As noted above, his exposure to chemicals and/or other toxins such as CS gas and nerve agents during his active duty military service is substantiated. 

As an initial matter, the Board notes the Veteran was diagnosed with hypertension in June 2007.  See July 2017 VA examination.

The Board considers whether service connection can be established on a direct basis.  As the Veteran has a current diagnosis, the Board finds the current disability element has been established.  See Shedden, supra.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id. 

The Veteran stated he takes medications for blood pressure and started taking this medication around 2005 or 2006.  See Transcript of September 2014 Board Hearing at 9, 14.  He had not noticed symptoms, such as dizziness prior to 2005.  Id. at 10.  The Veteran stated that after seeing a therapist he realized how much stress he had with his in-service job.  Id.

The Veteran contends that part of his hypertension is due to the stress of being around biological weapons as well as exposure to the weapons.  Id. at 15.  He felt his blood pressure was worsened or influenced by the chemical agents.  Id. at 14.  He stated his doctor indicated that he was not 100 percent sure that the chemical agents did not affect his blood pressure and made a connection that the hypertension could be from the stress of being around chemical weapons.  Id. at 14, 20.

VA treatment records showed the Veteran received care for hypertension in June 2007.  See February 2008 VA Treatment Records.  Records show he was diagnosed with hypertension in 2005 and was given Atenolol and HCTZ.  Id.  The Veteran indicated he takes the medications when he feels necessary.  Id.  The Veteran received care in May 2012 and May 2016.  See May 2012 VA Treatment Records; May 2016 VA Treatment Records.  Doctors advised him regarding risks of uncontrolled blood pressure, diet, and walking.  See May 2012 VA Treatment Records.

The Veteran stated his training began in November 1986 and had him in a camping field contaminated with CS gas without protective gear for about ten minutes.  See December 2016 Statement in Support of Claim.  The Veteran stated he had gear on for about two to three hours per day.  Id.  He wore level 1 MOPP (mission oriented protective posture) mask and gear which did not completely keep out the CS gas.  Id.  The Veteran's last days of training included exposure to heavy CS gas.  Id.  He used level 4 MOPP gear for 45 minutes at a time.  Id.

He was injected with nerve gas on one day and monitored for side effects.  Id.  He did not wear protective gear for part of the day.  Id.  From October 1988 to November 1988, the Veteran transported CS gas and nerve agents to bunkers for storage.  Id.  The Veteran checked for leaks with monitoring equipment while wearing level 4 MOPP gear on three separate occasions.  Id.

The Veteran was afforded a VA examination in July 2017.  The VA examiner noted the Veteran's MOS was chemical operations specialist and reported approximately 16 weeks of training on exposures to tear gas and nerve agents.  See July 2017 VA examination.  The Veteran did a bunker security detail from October 1988 to November 1988 where he went into bunkers wearing full MOPP gear to check for leaks.  Id.

The examiner reviewed the Veteran's entire documented medical history, the Veteran's hearing testimony, statements regarding tear gas and nerve agents, SSA data, electronic records and lay evidence.  Id.  The VA examiner noted the Veteran was diagnosed with hypertension in June 2007 when he went to urgent care for low back pain.  Id.  He was started on HCTZ and Atenolol.  Id.

The VA examiner opined the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Id.  The examiner reasoned the risk factors for hypertension include age, genetics, and dietary factors.  Id.  The VA examiner conceded the Veteran as a chemical specialist had environmental exposure to chemicals, and noted that if the exposure was significant, it would have caused an acute reaction, requiring medical attention.  Id.

The VA examiner found the Veteran's service treatment records negative for any kind of chemical poisoning.  Id.  The Veteran was diagnosed in 2007 and he opined it is less likely as not the Veteran's hypertension is etiologically related to exposure related to service or due to exposure to chemicals or other toxins, since this would have presented itself during the exposure and not 18 years later.  Id.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on a direct basis.  The VA examiner indicated the Veteran's hypertension is less likely than not to be etiologically related to any chemical or environmental exposure in service.  Moreover, the VA examiner stated the hypertension would have presented itself during the exposure and not 18 years later.  Thus, service connection on a direct basis is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 2005, about seventeen years after the Veteran's military separation in 1989.  The Veteran stated he first began feeling symptoms in 2005, seventeen years after military separation.  Thus, the Veteran's service connection claim cannot be substantiated on this theory of entitlement.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2005, and the Veteran was separated from active duty in 1989.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  There is no persuasive credible lay evidence or medical evidence that shows that the Veteran's hypertension developed to a compensable degree within a year of his discharge from service.  Thus, the presumption for service connection for a chronic disease is not warranted.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In so finding, the Board acknowledges the lay assertions of record that the Veteran's disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether hypertension is caused by exposure to chemicals or other toxins falls outside the realm of common knowledge of a lay person.  Here, the medical expert has indicated that there is no relationship between the claimed disability and any incident of the Veteran's military service.  

Again, to the extent that the Veteran contends that a doctor informed him that stress might have caused his hypertension, stress is a symptom and symptoms alone are not subject to service connection, and service connection is not in effect for a psychiatric disability manifested by stress.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.




Gout

The Veteran is seeking service connection for gout as secondary to a heart condition and/or hypertension.  As an initial matter, the Board notes the Veteran was diagnosed with gout in the ankles in 2008 and diagnosed with gout in both wrists, hands and ankles in November 2008.  See July 2017 VA examination.

As stated above, in order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran claims his gout is secondary to his heart condition and/or his hypertension.  His heart condition and hypertension are not connected so secondary service connection based on either of these is not a viable theory and service connection based upon a theory of secondary service connection is not warranted.

(CONTINUED ON NEXT PAGE)













ORDER

Entitlement to service connection for a heart condition, to include as a result of exposure to chemicals or other toxins is denied.

Entitlement to service connection for hypertension, to include as a result of exposure to chemicals or other toxins is denied.

Entitlement to service connection for gout, as secondary to a heart condition and/or hypertension is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


